DETAILED ACTION
This action is in response to the submission filed on 7/19/2022.  Claims 1, 3-4, and 6-10 are presented for examination.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments have been fully considered and are persuasive.  The rejections have been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-4, and 6-10 contain allowable subject matter. Nie, Cheung, Lou, Gibson and Velasquez teach a method for brace designing. However, these references and the remaining prior art of record, alone or in combination, fails to disclose or suggest 
(claim 1) 

“S1, placing an adjustment device comprising one or more adjustment head provided with a force sensor on a subject wearing a brace, wherein the subject stands still when wearing the brace;

…

S3, determining an adjustment solution for implementing an adjustment with respect to the subject and a target state that is to be achieved ultimately according to the skeletal image information… the quantitative parameters comprises a lateral curvature angle and a rotation angle of bones; 

…

S4, adjusting the subject to change skeletal structure of the subject by using the adjustment head according to the adjustment solution, and meanwhile detecting a magnitude, direction and distribution of a force applied to the subject by the adjustment head via the force sensor, wherein the plurality of adjustment heads is operated according to the adjustment solution for adjusting the subject accordingly to change the skeleton structure of the subject and approaching the skeletal structure of the subject to the target state, wherein during the adjustment process, the adjustment head is a surface that is adjacent to corresponding portion of a body surface and in contact with the subject, wherein when the adjustment head is in contact with the subject, the force sensor starts to obtain the magnitude, direction and distribution of the force generated by the adjustment head on the subject;

SA, determining whether the magnitude of the force applied to the subject by the adjustment head and detected by the force sensor is larger than a targeted value or whether a distribution of such force is abnormal; if yes, terminating the adjustment and proceeding to step S7, or else, proceeding to step S5;

…

S6, determining whether the skeletal structure of the subject has been adjusted to the target state according to the adjusted skeletal image information; if yes, terminating adjustment and proceeding to step S7, or else, returning to step S4, wherein in step S6, the operator obtains quantitative parameters of the skeletal structure of the subject which have been adjusted according to the adjusted two-dimensional skeletal image or three-dimensional skeletal image of the subject, and compares such quantitative parameters with the parameters corresponding to the target state, if the two of which match with each other, it indicates that the adjustment has already been made completely, then the adjustment is terminated and the process proceeds to step S7; if the two of which do not match with each other, it indicates that the adjustment has not already been made completely, then the adjustment is continued and the process returns to step S4…”,


(claim 4)

“… wherein the adjustment device comprises one or more adjustment heads provided with a force sensor for detecting a magnitude, direction and distribution of a force applied to the subject by the adjustment head;

…
a second processor for calculating an adjustment solution of the adjustment head for guiding an operator to adjust the subject by using the adjustment head, according to the current parameter, the target parameter, the magnitude, direction and distribution of the force applied to the subject by the adjustment head and detected by the force sensor;

…

an alarm device for reading information about the magnitude of the force applied to the subject by the adjustment head and detected by the force sensor, and sending out an alarm signal to prompt the operator to terminate the adjustment when the magnitude of the force applied to the subject by the adjustment head and detected by the force sensor is larger than a targeted value or a distribution of such force is abnormal;

wherein the plurality of adjustment heads is operated according to the adjustment solution for adjusting the subject accordingly to change the skeleton structure of the subject and approaching the skeletal structure of the subject to a target state, wherein during the adjustment process, the adjustment head is a surface that is adjacent to corresponding portion of a body surface and in contact with the subject , wherein when the adjustment head is in contact with the subject , the force sensor starts to obtain the magnitude, direction and distribution of the force generated by the adjustment head on the subject;

wherein when a two-dimensional skeletal image or a three-dimensional skeletal image of the subject are obtained, the operator obtains quantitative parameters of a skeletal structure of the subject according to the two-dimensional skeletal image or three-dimensional skeletal image, wherein the quantitative parameters comprises a lateral curvature angle and a rotation angle of bones; current skeletal structure of the subject is parameterized by analysis and measurement, and parameters corresponding to the target state are analyzed and calculated; then the operator compares such quantitative parameters with the parameters corresponding to the target state, if the two of which match with each other, it indicates that the adjustment has already been made completely, then the adjustment is terminated; if the two of which do not match with each other, it indicates that the adjustment has not already been made completely, then the adjustment is continued…”

 in combination with the remaining elements and features of the claimed invention.  It is for these reasons that the applicant’s invention defines over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	
“Could clinical ultrasound improve the fitting of spinal orthosis for the patients with AIS?”: This study aimed to improve the effectiveness of orthotic treatment for the patients with AIS using the three dimensional clinical ultrasound (3D CUS) method in which the optimal location of pressure pad of spinal orthosis was determined with the assistance of ultrasound image analysis. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148